DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Claim Status 
	Claims 1, 3-5, are pending and are examined. Claims 9-11 are withdrawn and are not examined. Claims 2, 6-8, and 12-19 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McGarry (US Pub 2003/0157503), in view of Urano (US Pub 2009/0202392).

Regarding Claim 1, McGarry teaches a test kit comprising an analysis chip and a pipette tip (Fig. 1B shows a chip, 10, and [0113] Input and output ports 19 and 20 are preferably shaped to accept a plastic pipette tip), 
wherein the analysis chip includes a pipette tip insertion portion hermetically sealable by a seal ([0113] This shape creates a seal between the pipette tip and the port, enhances visibility of the port for operator accuracy and prevents protrusion of the pipette tip into volume 25; [0115] Preferably the inner diameter and outer diameter of adhesive ring 74 are selected to form a tight seal with the tip end of a pipette.) and 
includes a microchannel connected at a bottom surface of the pipette tip insertion portion (Fig. 2, fluid into volume 25 microchannel is fluidically connected to the bottom surface of the pipette tip insertion), 
an end portion of the pipette tip to be inserted into the pipette tip insertion portion (an end portion of the pipette tip would fit into the input and output ports which are the pipette tip insertion portion) includes: 

a second portion positioned closer to the liquid dispensation port side than the first portion (Note the pipette tip is angled at the bottom and would have a first portion and a second portion based on the different diameters of the pipette tip. [0113]  input and output ports 19 and 20 are generally in the shape of a truncated cone, as shown in FIG. 4, wherein the end of the cone having the smaller diameter forms the first opening of each port 29 and 31, respectively, and the end of the cone having the larger diameter forms the second opening of each port 30 and 32, respectively. This shape creates a seal between the pipette tip and the port, enhances visibility of the port for operator accuracy and prevents protrusion of the pipette tip into volume 25), and 
	wherein a through hole is formed in the seal beforehand, the throuqh hole havinq a diameter larqer than the third portion of the pipette tip ([0113] input and output ports 19 and 20 are generally in the shape of a truncated cone, as shown in FIG. 4, wherein the end of the cone having the smaller diameter forms the first opening of each port 29 and 31, respectively, and the end of the cone having the larger diameter forms the second opening of each port 30 and 32, respectively. This shape creates a seal 
McGarry is silent to an outer diameter of the second portion is formed to be larger than an outer diameter of the first portion and any portion between the first portion and the second portion, wherein the end portion of the pipette tip to be inserted into the pipette tip insertion portion further includes a third portion havinq an outer diameter smaller than the outer diameter of the first portion, 
Urano teaches a pipette. [0022] The pipette tip 1 shown in FIG. 1 is formed of polypropylene in a single piece. The pipette tip 1 includes, at the upper portion thereof, a fitting portion 2 including an insertion opening 10 at the upper end thereof, a liquid holding portion 3 formed below the fitting portion 2, an inclined step portion 4 formed below the liquid holding portion 3, an end portion 5 including an intake/dispense port 11 having a small diameter provided at the end thereof, and an internal hole 6 running through the pipette tip 1 from the insertion opening 10 of the fitting portion 2 to the intake/dispense port 11 of the end portion 5.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the inserted pipette tip, as taught by McGarry, with an outer diameter of the second portion formed to be larger than an outer diameter of the first portion and any portion between the first portion and the second portion, wherein the end portion of the pipette tip to be inserted into the pipette tip insertion portion further includes a third portion havinq an outer diameter smaller than the outer diameter of the first portion, as taught by Urano, in order to allow 
Modified McGarry is silent to the second portion having a cylindrical shape over at least a portion of its lengthwise extent that does not include the pipette tip and the through hole having a diameter smaller than an outer diameter of the cylindrical portion of the second portion of the end portion of the pipette tip to be inserted into the pipette tip insertion portion.
Regarding the shape of the second portion, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). MPEP 2144.04 IVB. Regarding the size and dimensions of the through hole diameter, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV.A.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second portion to have a cylindrical shape over at least a portion of its lengthwise extent that does not include the pipette tip in the device of modified McGarry in order to allow for particular 

Regarding Claim 3, modified McGarry teaches the test kit according to claim 1. McGarry teaches [0113] in Fig. 1B input and output ports 19 and 20 are generally in the shape of a truncated cone, as shown in FIG. 4, wherein the end of the cone having the smaller diameter forms the first opening of each port 29 and 31, respectively, and the end of the cone having the larger diameter forms the second opening of each port 30 and 32, respectively. This shape creates a seal between the pipette tip and the port, enhances visibility of the port for operator accuracy 
the end portion of the pipette tip to be inserted into the pipette tip insertion portion is formed at least in part in a cylindrical shape with a portion from the first portion to the second portion having an equal outer diameter, and the third portion is positioned closer to the liquid dispensation port side than the second portion (Urano teaches the cylindrical shape in Fig. 1 where end portion 5 is which is an intake/dispense port 11 and the three portion of varying diameters. Lower, lower middle which is angled, upper middle which is also angled where liquid holding portion 3 is labelled and upper portions)

Claim 4, modified McGarry teaches the test kit according to claim 3, wherein, in the end portion of the pipette tip to be inserted into the pipette tip insertion portion, a portion closer to the liquid dispensation port side than the second portion includes: a first truncated cone having an outer diameter decreasing at a constant first decrease rate toward the liquid dispensation port; and a second truncated cone or a second cylindrical portion, having an outer diameter changing at a second decrease rate smaller than the first decrease rate or not changing at all, the second truncated cone or the second cylindrical portion being formed continuously from the first truncated cone, and the third portion is positioned at the second truncated cone (McGarry teaches a pipette tip in Fig. 1B and the port is a cone shape. Urano teaches in Fig. 1 pipette tip – see Lower, lower middle which is angled, upper middle which is also angled where liquid holding portion 3 is labelled and upper portions. The portion closer to the liquid dispensation port side would be the portion closest to the bottom of the pipette tip.)

Regarding Claim 5, McGarry teaches the test kit according to claim 1, wherein the liquid dispensation port of the pipette tip is formed to have an outer diameter of 0.9 mm or more (McGarry teaches [0113] Input and output ports 19 and 20 are preferably shaped to accept a plastic pipette tip, most preferably a 10 .mu.L pipette tip or a 200 .mu.L pipette tip. Urano teaches in [0023] Further, the inner diameter of the insertion opening 10 at the upper end may be about 4.0 mm to about 6.0 mm, and the outer diameter of the insertion opening 10 may be about 6.0 mm to about 9.0 mm.).

				Additional Reference
.

Response to Arguments
Applicant's arguments filed 9/24/21 have been fully considered but they are not persuasive. 

First, Applicant argues on pages 7 and 8 that claim 1 is amended to recite the second portion is cylindrical and the prior art of Urano (secondary reference) shows tapered portions are by definition non-cylindrical.
In response, Examiner notes that the shape and dimensions are obvious modifications to one of ordinary skill. It would be obvious to configure portions of the device using a variety of shapes, dimensions, and sizes so that there is a particular matching fit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second portion to have a cylindrical shape over at least a portion of its lengthwise extent that does not include the pipette tip in the device of modified McGarry in order to allow for particular dimensions of corresponding structures. Therefore, it would have been 
Therefore, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798